WALLIS, J.
Appellant appeals the summary denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 alleging two claims for relief. We affirm the trial court’s denial of claim two without further discussion. Regarding claim one, the State properly concedes that the order on appeal does not conclusively refute Appellant’s assertion that he was never informed by his attorney or the court that his plea may subject him to involuntary civil commitment as a sexually violent predator. We agree, reverse the summary denial, and remand for the trial court to attach portions of the record refuting that claim or for an evidentiary hearing. See Warren v. State, 149 So.3d 738, 738 (Fla. 5th DCA 2014) (citing Freeman v. State, 761 So.2d 1055, 1061 (Fla.2000)).
AFFIRMED in PART; REVERSED in PART; REMANDED with INSTRUCTIONS.
EVANDER and BERGER, JJ., concur.